Citation Nr: 0412224	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  98-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for status post-
operative retropatellar pain syndrome of the right knee, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for retropatellar pain 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected low back strain, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1995 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to increased 
ratings for the veteran's service-connected knee disorders 
and granted service connection for low back strain, evaluated 
as noncompensable, effective from November 1996.   

In June 1998, the RO awarded a 20 percent rating for low back 
strain, effective from November 1996.  Although the RO 
notified the veteran that the 20 percent rating was a full 
grant of the benefit sought based upon his statement that he 
was seeking a 20 percent evaluation, in his notice of 
disagreement the veteran requested at least a 20 percent 
rating, indicating that he wanted a 20 percent rating or 
higher.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, this issue remains on appeal and is the subject 
of the remand immediately following this decision.  The issue 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

In January 2004, the RO denied service connection for hip and 
ankle disorders as secondary to the veteran's service-
connected knee disorders.  The veteran's representative 
expressed dissatisfaction with this decision in the March 
2004 written brief presentation, which was associated with 
the claims folder while the case was at the Board.  However, 
a notice of disagreement must be filed with the VA office 
from which the veteran received notice of the determination 
being appealed.  See 38 C.F.R. § 20.300.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected status post-operative 
retropatellar pain syndrome of the right knee is manifested 
by complaints of pain and giving way and objective evidence 
of range of motion from 0 to 115 degrees and minimal 
ligamentous laxity.  

2.  The veteran's service-connected retropatellar pain 
syndrome of the left knee is manifested by complaints of pain 
and giving way and objective evidence of range of motion from 
0 to 140 degrees and minimal ligamentous laxity .


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post-operative retropatellar pain syndrome of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2003).

2.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in April 2003 and the discussions in the 
May 1997 rating decision, December 1997 Statement of the Case 
(SOC), and the Supplemental Statements of the Case (SSOC).  
By means of these documents, the veteran was told of the 
requirements to establish increased ratings for his knee 
disorders and the reasons for the denial of his claims.  The 
April 2003 letter advised him of his and VA's respective 
duties and to tell VA about any additional information or 
evidence he wanted VA to attempt to obtain for him or to send 
the evidence to VA himself.  Even though the veteran was not 
specifically asked to submit any evidence in his possession 
pertaining to the claims, he was told about the information 
and evidence needed from him, which would elicit any relevant 
evidence in his possession.  Therefore, the Board finds that 
the Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.   In this case, the 
initial RO decision in May 1997 was made prior to November 9, 
2000, the date the VCAA was enacted.  Assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, any defect with respect to the timing of the VCAA 
notice was harmless.  After the issuance of the April 2003 
VCAA letter, the veteran was afforded a VA examination and he 
provided additional argument.  His claims were readjudicated 
in an August 2003 SSOC, based upon all the evidence of 
record.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  The disposition of his claims would not have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records are on file, and his VA treatment 
records and private medical records have been associated with 
the claims file.  There is no indication that any pertinent 
evidence was not obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran most recently 
underwent VA examination of his knees in July 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.
 

II.  Factual background

Service medical records reveal that the veteran injured his 
right knee and arthroscopy was performed.  After surgery, he 
had continued complaints of pain and was unable to 
participate in military activities.  He was diagnosed with 
chronic retropatellar pain syndrome and discharged in April 
1996.  

At VA examination in August 1996, the veteran had full range 
of motion of the left knee without pain, guarding, or 
crepitus.  He complained of pain when climbing stairs, 
squatting, or kneeling.  He denied any locking, swelling, 
stiffness, or giving out.  There was moderate laxity on the 
right and mild laxity on the left.  There was mild limitation 
of motion of the right knee with pain and guarding.  The 
diagnosis was status post-operative right knee with 
retropatellar arthralgia.  Corresponding x-rays of both knees 
showed no degenerative joint disease.  

By way of a September 1996 rating decision, service 
connection was granted for retropatellar pain syndrome, right 
knee, post-operative, with an evaluation of 20 percent under 
diagnostic code 5257, effective April 22, 1996.   Service 
connection was also granted for retropatellar pain syndrome 
of the left knee, with an evaluation of 10 percent, effective 
April 22, 1996, also under diagnostic code 5257.

In September 1996, the veteran was evaluated by the King 
Chiropractic Office.  He complained of bilateral patellar 
pain since service.  He walked with a noticeable limp, and 
there was noticeable swelling of the knees bilaterally.  The 
right knee was not examined.  The left knee was limited to 25 
degrees of flexion with severe pain at the end range.  A 
posterior drawer test was positive with moderate pain.  There 
was moderate tenderness in the left knee at the medial 
aspect, and valgas stress applied to the medial joint caused 
moderate pain with associated increase in joint play.  In 
October 1996, the veteran was seen again for complaints that 
his left knee regularly gave out on him.  

In November 1996, the veteran requested increased ratings for 
both knees.  At VA examination in February 1997, he 
complained of mild pain and occasional instability of the 
right knee.  He complained of mild pain and no history of 
giving way of the left knee.  Right knee range of motion was 
from zero degrees of extension to 122 degrees of flexion, and 
left knee range of motion was from zero to 130 degrees.  The 
ligaments were intact on the right and there was no 
ligamentous laxity of the left.  The impression was right 
knee status post surgery with retropatellar arthralgia, and 
left knee retropatellar arthralgia.  Corresponding x-rays of 
the knees revealed small spur posterior surface right patella 
and no other significant bony or soft tissue abnormality.  

In a May 1997 rating decision, increased ratings for the 
right and left knee disabilities were denied.  The veteran 
appealed.    

VA outpatient treatment records show that in June 1997, the 
veteran had bilateral knee pain.  In October 1997, he 
continued to suffer from patellofemoral syndrome, and it was 
noted that his knee kept giving away.  He complained of right 
knee pain when examined for his back in December 1997.  The 
records also show that he was provided bilateral knee braces.  

At a VA examination in May 1998, the veteran complained of 
swelling of the knees, particularly at night.  He said that 
his knees gave out and he had to wear braces.  He took 
medication for pain, and denied any locking, stiffness, or 
decreased range of motion.  On examination, the patellae were 
normal in position and mobility and were nontender.  There 
was mild laxity of the lateral collateral ligament on the 
left.  Both knees had full extension.  Flexion in the right 
knee was to 130 degrees and flexion in the left knee was to 
135 degrees, without pain, guarding, or crepitus.  There was 
no tenderness, swelling, or deformity.  The diagnoses were 
status post operative right knee with retropatellar 
arthralgia, and retropatellar arthralgia left knee.  
Corresponding x-rays dated in May 1998 revealed no 
degenerative joint disease and a negative examination of both 
knees.  

In May 1998, the veteran's family members wrote lay 
statements on his behalf.  They described what they believed 
to be the veteran's limited physical capabilities, and the 
negative effects those limitations have had on his life, due 
to his service-connected orthopedic injuries.  In his May 
1998 substantive appeal, the veteran argued that a higher 
disability rating was in order for each of his service-
connected knee disabilities.  He expressed that he had severe 
knee pain, limited range of motion, and that he wore braces 
on his knees.    

A May 2000 VA x-ray showed normal bilateral knees.  May 2000 
magnetic resonance image (MRI) of the right knee showed some 
mild degenerative intermeniscal signal involving the menisci.  
The ligaments were intact and unremarkable.  The articular 
surfaces were unremarkable and there was no evidence of acute 
bony injury.  There was no significant chondromalacia patella 
and no significant joint effusion.  The impression was mild 
degenerative intermeniscal signal, otherwise normal MRI of 
the knee, and intact ACL.  Knee pain was noted in an August 
2001 note.  Persistent right knee pain was noted in February 
2002 and April 2002 chronic pain follow-up reports.  In April 
2001, the veteran submitted photographs of his knees.

At VA examination in July 2003, the veteran stated that his 
right knee hurt on a daily basis, with swelling, intermittent 
popping, and difficulty flexing.  He said that he was not 
able to run or walk for long periods of time, and that the 
knee had given way four times that year.  The veteran also 
reported having left knee pain, gradual, and upon prolonged 
periods of standing.  The left knee did not give way or lock 
or pop.  He had difficulty squatting due to both knees.  
Examination of the knees revealed that the veteran was able 
to squat half a squat and them complained of increased pain.  
There was no obvious swelling of the knees although there was 
slight synovial hypertrophy of the right knee compared to the 
left.  The right knee was moderately tender over the patella.  
There was slightly positive patellar apprehension sign with 
subpatellar crepitus in the right knee of a mild nature.  

Right knee extension was to zero degrees and flexion was to 
115 degrees.  Left knee extension was to zero degrees to 
flexion was to 140 degrees.  The left knee measured 
41 centimeters compared to 41.5 centimeters of the right 
knee.  The left thigh was 54.5 centimeters, and the right 
thigh was 53.5 centimeters.  The right lower leg measured 40 
centimeters and the left lower leg measured 40.5 centimeters.  
Examination of the knees revealed 1+ laxity of the lateral 
collateral drawer of both knees.  There was 1+ laxity of the 
lateral collateral ligament of the right knee and slightly 
positive McMurray's sign with tenderness in the medial joint 
line.  Examination of the left knee revealed 1+ laxity of the 
anterior drawer.  There was no laxity to medial or lateral 
collateral ligament testing noted.  The veteran was noted to 
be ambulating with a mild antalgic gait.  

The examiner noted that the veteran's claims folder was 
reviewed in detail and commented on photographs that the 
veteran sent depicting his knees when swollen.  The 
assessment was bilateral knee strain with minimal ligamentous 
laxity, retropatellar pain syndrome, right knee, and meniscal 
degeneration right knee.  The examiner stated that "Deluca" 
factors applied in this case.  When the veteran's right knee 
was symptomatic, he would have a 20 percent worsening of his 
Deluca factors.  When his left knee was symptomatic, he would 
have a 5 percent worsening of Deluca factors.  

A corresponding x-ray of the knees, dated in July 2003, 
showed a normal appearing left knee, and some soft tissue 
swelling in the lateral collateral ligament of the right knee 
probably related to recent sprain-type injury.  Bone 
mineralization was excellent and there was no osseous 
destructive process.  


III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2003).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2003).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2003).

The applicable rating criteria for the knee and the leg are 
as follows:

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10



Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

See 38 C.F.R. § 4.71a (2003).

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

The veteran is currently in receipt of 20 and 10 percent 
disability ratings pursuant Diagnostic Code 5257, for 
recurrent subluxation or lateral instability of the right and 
left knees, respectively.  As there is no medical evidence of 
ankylosis (diagnostic code 5256), removal or dislocation of 
the cartilage (diagnostic codes 5258 and 5259), impairment of 
the tibia and fibula (diagnostic code 5262), or genu 
recurvatum (diagnostic code 5263), consideration of these 
diagnostic codes is not in order.

Concerning diagnostic code 5257, the veteran has consistently 
complained of giving way of the knees and he has been 
provided bilateral knee braces.  Joint play of the left knee 
was demonstrated in September 1996.  However, upon VA 
examination in February 1997, the ligaments were intact on 
the right and there was no ligamentous laxity of the left.  
On VA examination in May 1998, there was only mild laxity of 
the lateral collateral ligament on the left and mild laxity 
of the medical and lateral collateral ligaments on the right.  
An MRI in May 2000 disclosed that the ligaments were intact 
and unremarkable, and there was only mild degenerative 
intermeniscal signal.  Most recently, upon VA examination in 
July 2003, there was only 1+ laxity of the lateral collateral 
drawer of both knees, 1+ laxity of the lateral collateral 
ligament of the right knee, and 1+ laxity of the anterior 
drawer of the left knee.  There was no laxity to medial or 
lateral collateral ligament testing noted.  The examiner 
diagnosed minimal ligamentous laxity of the knees.  

Accordingly, as there is no evidence of severe recurrent 
subluxation or lateral instability of the right knee, or 
moderate recurrent subluxation or lateral instability of the 
left knee, higher disability ratings not warranted under 
diagnostic code 5257.  The veteran's complaints of frequent 
giving way of the knees are not supported by objective 
findings on examination.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

As noted above, in DeLuca v. Brown, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45, concerning the effects of 
pain and other symptoms; and the effects of these symptoms on 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  However, this does not apply because 
diagnostic code 5257 is not based on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Additionally, range of motion of the knees, in degrees, 
reflected a degree of impairment under the rating schedule 
that does not meet the criteria for a zero percent rating if 
rated under the limitation of motion codes.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5261 (2003).  Although the 
left knee was limited to 25 degrees of flexion in September 
1996, this was approximately 8 years ago and this has not 
been demonstrated on any subsequent examination.  See 
Francisco, supra.  Most recently, the veteran had range of 
motion of the left knee from 0 degrees of extension to 140 
degrees of flexion and range of motion of the right knee from 
0 degrees of extension to 115 degrees of flexion.  In order 
to warrant a zero percent disability evaluation under the 
range of motion codes, extension would have to be limited to 
5 degrees or flexion would have to be limited to 60 degrees, 
which was not the case.  Even taking into account functional 
loss, as described by the VA examiner in July 2003, ratings 
in excess of 20 and 10 percent are not warranted.  See 
38 C.F.R. §§ 4.40, 4.45.  Indeed, the range of motion 
findings, standing alone, would not even warrant a zero 
percent rating.  Additionally, as there has been no x-ray 
evidence of arthritis of either knee, and limitation of 
motion of the knees is not severe enough to warrant a zero 
percent rating under diagnostic code 5260 or 5261, separate 
ratings are not warranted on this basis.  See VAOPGCPREC 23-
97; VAOPGCPREC 9-98.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, the preponderance of the 
evidence is against the veteran's claims, and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  
There has been no showing in the present case that the 
veteran's knee disabilities caused marked interference with 
his employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  It was noted on VA spine 
examination in December 2002 that the veteran was employed as 
a consultant.  Accordingly, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 




ORDER

An evaluation in excess of 20 percent for status post-
operative retropatellar pain syndrome of the right knee is 
denied.  

An evaluation in excess of 10 percent for retropatellar pain 
syndrome of the left knee is denied.  


REMAND

Additional relevant evidence concerning the veteran's 
service-connected low back strain has been received since the 
issuance of the December 1997 Statement of the Case (SOC).  
Accordingly, this claim is remanded for the issuance of a 
Supplemental Statement of the Case (SSOC).  See 38 C.F.R. 
§ 19.31.

Additionally, effective September 26, 2003, the criteria for 
evaluating disorders of the spine were amended.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  The RO has not had the 
opportunity to consider whether the new criteria should be 
applied in this case.

As the case must be remanded for the foregoing reasons, the 
RO should also make arrangements to obtain any recent 
treatment records for the veteran's service-connected low 
back strain and afford him a current VA examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify any recent 
medical care providers that have treated him 
for his low back strain, and make 
arrangements to obtain these records.  

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested 
development, schedule the veteran for 
appropriate VA examination of his spine.  The 
claims file must be made available to the 
examiner, and the examiner should indicate in 
the reports that the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected low back strain.

The examiner should note the range of motion 
for the lumbar spine and should state what is 
considered normal range of motion.  Whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner(s) is 
asked to describe whether pain significantly 
limits functional ability during flare-ups or 
when the lumbar spine is used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should also state whether there 
is any characteristic pain on motion; muscle 
spasm on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; listing 
of the spine; or positive Goldthwait's sign.  

Any indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical 
findings on examination should be directly 
addressed and discussed in the examination 
reports.

3.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed.  

4.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  The RO 
should document its consideration of the 
revised criteria for rating disabilities of 
the spine, effective September 26, 2003.  If 
the decision with respect to the claim 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



